Exhibit 10.01

 

CERTAIN MORTGAGE SERVICING FEE PAYMENTS

 

SALE AGREEMENT

 

By and Among

 

KORTH DIRECT MORTGAGE LLC

 

(Seller)

 

Revocable Intervivos Trust of Valerie W. Korth Trust

 



(Purchaser)

 

JAMES W. KORTH

 

(Guarantor)

 

Dated and effective as of November 30, 2018

 

Mortgage Loans Per Loan
Amounts Total  of 18
Payments Purchase
Price KDM2018-L001 $220.63 $3,971.34 $3,668.80 KDM2017-L002 $395.83 $7,124.94
$6,582.16 KDM2018-L001 $1,541.67 $27,750.06 $25,636.06 KDM2018-L002 $142.19
$2,559.42 $2,364.44 KDM2018-L003 $6,562.50 $118,125.00 $109,126.24 KDM2018-L005
$3,375.00 $60,750.00 $56,122.07 Totals $12,237.81 $220,280.76 $203,500.00
Annualized IRR     10.18%



 

 

This CERTAIN MORTGAGE SERVICING FEE PAYMENTS SALE AGREEMENT (“Agreement”), dated
as of November 30, 2018, is by and among the Revocable Intervivos Trust of
Valerie W. Korth (the “Purchaser”), Korth Direct Mortgage, LLC, a Florida
limited liability company the “Seller”), and James W. Korth (the “Guarantor”) (
(Purchaser, Seller, and Guarantor are collectively referred to as the “Parties”
and, each, a “Party”).

 

W I T N E S S E T H:

 

WHEREAS, Seller has originated certain mortgages identified in the table which
appears above (the “Mortgage Loans”); and

 

WHEREAS, Seller has financed the Mortgage Loans by selling and issuing Mortgage
Secured Notes (“MSNs”) to investors; and

 

WHEREAS The interest payable on Mortgage Loans is greater than the interest
payable on the MSNs; and

 



   1

 

 

WHEREAS Seller retains payments received from the Mortgage Loan in the amount of
the difference between the interest payable on the MSNs and the interest payable
on the Mortgage Loans (the “Servicing Fee Payments” or “Payments”); and

 

WHEREAS, if a Mortgage Loan is prepaid prior to the third anniversary of its
issuance, the borrower must pay a prepayment penalty in an amount equal to the
difference between the interest that would have been payable on the Mortgage
Loan for thirty-six (36) months from the date of issuance and the interest paid
on the Mortgage Loan to the date of prepayment ; and

 

WHEREAS, the pre-payment penalty date for each Mortgage Loan to be sold under
this Agreement is later than June 2020; and

 

WHEREAS, each of the properties financed by the Mortgage Loans has an appraised
loan-to-value ratio of 69% or less, as more particularly described in an
independent appraisal and in an appraisal review as of the mortgage origination
date; and

 

WHEREAS, the Mortgage Loans are all seasoned and have been paid on time to the
date of this Agreement; and

 

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the next
eighteen (18) Servicing Fee Payments from the Mortgages Loans and

 

WHEREAS, the aggregate amount of the Payments is $220,280.76 and the anticipated
aggregate monthly receipts from the Payments is $12,237.81; and

 

WHEREAS, the amount received by the Seller from a Payment shall be payable to
the Purchaser on the 25th of the month after the month that the Seller receives
the Payments; and

 

WHEREAS, the Purchaser desires to purchase the Payments at a 10% effective
internal rate of return at a net price and a one- time payment to Seller of
$203,500 (the “Purchase Price”); and

 

WHEREAS, Guarantor has agreed to guarantee the Payments to Purchaser pursuant to
Section 2.02 of this Agreement; and

 

WHEREAS, Purchaser, Seller and Guarantor desire to set forth the terms and
conditions pursuant to which Seller will sell, transfer and assign to Purchaser
all of Seller’s right, title and interest in and to the Payments and Purchaser
will purchase all of Seller’s right, title and interest in and to the Payments.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions made herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and upon the terms and
subject to the conditions set forth herein, the Parties hereto agree as follows:

 

ARTICLE I

 

SALE OF SERVICING FEE PAYMENTS



 

Section 1.01 Servicing Fee Payments to be Sold



 

Subject to, and upon the terms and conditions of this Agreement, Seller hereby
irrevocably sells, transfers, and delivers to Purchaser all of Seller’s right,
title and interest in the Payments receivable by Seller in each month beginning
December 2018 and ending May 2020, and Purchaser agrees to purchase the Payments
from the Seller as of November 30, 2018 (the “Sale Date”).

 



   2

 

 

Section 1.02 Deliverables.

 

On the Sale Date, subject to the satisfaction of any conditions precedent:

 

(a) Without further action of the Parties, Seller’s right, title and interest in
and to the Payments shall be transferred to Purchaser;

 

(b) Each of Seller, Purchaser, and Guarantor shall each execute and deliver to
the other Parties duly executed counterparts of this Agreement;

 

(c) Purchaser shall pay to Seller the Purchase Price in accordance
with Section 2.01 .

 

ARTICLE II

 

PAYMENTS AND DISTRIBUTIONS



 

Section 2.01 Payments by Purchaser.

 

On the Sale Date, Purchaser shall pay $203,500 to Seller by wire transfer to
Seller’s account held at Bank United.

 

Section 2.02 Delivery of the Payments by the Seller to the Buyer; Continuing
Servicing Obligations of the Seller. The Seller will pay to the Purchaser on the
25th day of each month commencing January 2019 of all Payments received in the
previous month that have not been previously paid to the Purchaser. If the 25th
day of each month is not a business day, then such Payment shall be made on the
next business day. In the event that a Mortgage Loan borrower does not make a
timely payment, then that Mortgage Loan (a “Defaulted Mortgage Loan”) will be
replaced with another performing Mortgage Loan or multiple performing Mortgage
Loans (“New Mortgage Loan(s)” chosen by the Seller and identified to the
Purchaser by a Notice. Should this occur, the payments from the New Mortgage
Loan or Loans assigned to the Purchaser with be the amount that is payable on a
Mortgage Loan that has become a Defaulted Mortgage Loan. Should there not be a
New Mortgage Loan or Loans with Payments available for such assignment, then
Guarantor will make the Payment or Payments to Purchaser on the Defaulted
Mortgage Loan unless and until a New Mortgage Loan or Loans becomes available
for assignment to the Purchaser. Should Guarantor make such Payments, then
Guarantor will assume the Seller’s interest in the Defaulted Mortgage Loan
unless and until a New Mortgage Loan or Loans becomes available for assignment
to the Purchase.

 

Notwithstanding the sale and assignment of Payments to Purchaser pursuant to
this Agreement, Seller confirms and agrees that it shall continue to service all
Mortgage Loans that are the subject of this Agreement.

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows:

 

Section 3.01 Due Organization and Good Standing.

 



   3

 

 

Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Florida. Seller is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary to service the Mortgage Loans. Seller has in full force and effect
(without notice of possible suspension, revocation or impairment) all required
permits, approvals, licenses, and registrations to conduct all activities in all
states in which its activities with respect to the Mortgage Loans or the
Servicing Fee Payments require it to be licensed, registered or approved in
order to service the Mortgage Loans and own the Servicing Fee Payments, unless
the failure to obtain such permits, approvals, licenses and registrations would
not reasonably be expected to have a material adverse effect on Seller’s ability
to perform its obligations under this Agreement.

 

Section 3.02 Authority and Capacity.

 

Seller has all requisite corporate power, authority and capacity to enter into
this Agreement and to perform the obligations required of it hereunder. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have each been duly and validly authorized by
all necessary corporate action. This Agreement constitutes a valid and legally
binding agreement of Seller enforceable in accordance with its terms, and no
offset, counterclaim or defense exists to the full performance by Seller of this
agreement, except as the same may be limited by bankruptcy, insolvency,
reorganization and similar laws affecting the enforcement of creditors’ rights
generally and by general equity principles. Notwithstanding anything to the
contrary in this Section 3.02, Buyer shall have no recourse against Seller
except if and to the extent Seller does not perform its expressed obligations to
Seller under this Agreement.

 

The execution, delivery and performance of this Agreement by the Seller,
compliance with the terms hereof, and consummation of the transactions
contemplated hereby do not, and will not, violate, conflict with, result in a
breach of, constitute a default under, be prohibited by or require any
additional approval under its articles of organization or operating agreement,
any instrument or agreement to which it is a party or by which it is bound or
which affects the Payments, or any state or federal law, rule or regulation or
any judicial or administrative decree, order, ruling or regulation applicable to
it or to the Payments.

 

 

 

Section 3.03 Title to the Payments.

 

Seller is the lawful owner of the Servicing Fee Payments, and has the right and
authority to transfer the Servicing Fee Payments as contemplated hereby.

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE

LOANS AND SERVICING

 

Seller represents and warrants to Purchaser as follows:

 

Section 4.01 No Purchaser Responsibility.

 

Purchaser shall have no responsibility, liability or other obligation whatsoever
under any Servicing Agreement or with respect to any Mortgage Loan, or to make
any advance thereunder, or to pay any servicing fees.

 

Section 4.02 Location of Credit Files.

 



   4

 

 

All of the Mortgage Documents are held in fireproof cabinets by Seller at 2937
SW 27th Avenue, Suite 307, Miami, Florida 33133. Should KDM move its mortgage
files it will tell the Purchaser of the new location.

 

Section 4.03 Representations Concerning the Payments.

 

Seller is the sole owner of the Payments and has good and marketable title
thereto, and, subject to its obligations to holders of MSNs, Seller has not and
will not have assigned, pledged, conveyed, or encumbered the Payments.

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As an inducement to Seller to enter into this Agreement, Purchaser represents
and warrants that Purchaser is a sophisticated investor or has sophisticated
advisors who have reviewed this transaction and its decision to purchase the
Payments is based upon Purchaser’s own independent experience, knowledge, due
diligence and evaluation of this transaction or his/her advisor. Purchaser has
relied solely on such experience, knowledge, due diligence and evaluation and
has not relied on any oral or written information provided by Seller other than
the representations and warranties made by Seller herein.

 

ARTICLE VI

 

SELLER COVENANTS

 

Seller covenants and agrees as follows:

 

Section 6.01 Servicing Obligations.

 

(a) It shall perform all its rights, obligations and duties with respect to
servicing the Mortgage Loans.

 

(b) Purchaser shall not be responsible for the servicing acts or omissions of
the Seller.

 

Section 6.02 Cooperation.

 

Seller shall cooperate with and assist Purchaser, as reasonably requested, in
carrying out the purposes of this Agreement.

 

Section 6.03 Supplemental Information.

 

From time to time prior to and after the applicable Sale Date, with respect to
each Mortgage Loan Seller promptly shall furnish Purchaser such incidental
information, which is reasonably available to Seller, as may reasonably be
requested to monitor performance of the Mortgage Loans and the payment of the
Payments.

 

Section 6.04 Access to Information.

 

From time to time, at such times as are reasonably convenient to Seller,
Purchaser or its designees may conduct audits or visit and inspect any of the
Mortgage Loans underlying the Payments or places where the credit files for such
Mortgage Loans are located, to examine the credit files, internal controls and
procedures maintained by Seller and its agents, and take copies and extracts
therefrom, and to discuss Seller’s affairs with its officers, employees and,
upon notice to Seller, its independent accountants. Seller hereby authorizes
such officers, employees and independent accountants to discuss with Purchaser
the affairs of Seller. Any audit provided for herein will be conducted in
accordance with Seller’s rules respecting safety and security on its premises,
in accordance with applicable privacy and confidentiality laws and without
materially disrupting operations.

 



   5

 

 

Seller may at any time hire a sub-servicing agent to fulfill its servicing
obligation at no expense to the Purchaser; provided that no such agency
agreement shall affect Seller’s obligations to the Purchaser under this
Agreement.

 

Section 6.05 Existence, etc.

 

Seller shall:

 

(a) Preserve and maintain its legal existence and all of its material licenses
required to service the Mortgage Loans;

 

(b) Comply with the requirements of all applicable laws, rules, regulations and
orders of governmental authorities (including, without limitation, truth in
lending and real estate settlement procedures) if failure to comply with such
requirements could be reasonably likely (either individually or in the
aggregate) to have a material adverse effect on its ability to perform its
obligations hereunder.

 

(c) Keep in full force and effect the provisions of its charter documents,
operating agreement or similar organizational documents, in each case to the
extent reasonably necessary to perform its obligations hereunder.

 

(d) Keep in full force and effect all agreements and instruments by which it or
any of its properties may be bound and all applicable decrees, orders and
judgments, in each case to the extent reasonably necessary to perform its
obligations hereunder.

 

ARTICLE VII

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser under this Agreement are subject to the
satisfaction of the following condition:

 

Section 7.01  Representations and Warranties Correct.

 

The representations and warranties made by Seller in this Agreement are true and
correct in all material respects.

 

Section 7.02 Compliance with Conditions.

 

All of the terms, covenants, conditions and obligations of this Agreement
required to be complied with and performed by Seller shall have been duly
complied with and performed in all material respects.

 

Section 7.03 No Actions.

 

There shall not have been commenced or, to the best of Seller’s knowledge,
threatened, any action, suit or proceeding which will likely materially and
adversely affect the consummation of the transactions contemplated by this
Agreement.

 

Section 7.04 Consents.

 

No third party consents are required by Seller to enter into this Agreement.

 



   6

 

 

ARTICLE VIII

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 

The obligations of Seller under this Agreement are subject to the satisfaction
of the following conditions as of the Sale Date:

 

Section 8.01  Representations and Warranties Correct.

 

The representations and warranties made by Purchaser in this Agreement are true
and correct.

 

Section 8.02 Compliance with Conditions.

 

All of the terms, conditions, covenants and obligations of this Agreement
required to be complied with and performed by Purchaser shall have been duly
complied with and performed in all material respects.

 

Section 8.03 No Actions.

 

There shall not have been commenced or, to the best of Purchaser’s knowledge,
threatened, any action, suit or proceeding that will likely materially and
adversely affect the consummation of the transactions contemplated hereby.

 

ARTICLE IX

 

INDEMNIFICATION; CURE OR REPURCHASE

 

Section 9.01 Indemnification by Seller.

 

Seller shall indemnify, defend and hold Purchaser, its affiliates and its and
their respective directors, managers, officers, employees, agents,
representatives and advisors (each a “Purchaser Indemnitee”) harmless from and
shall reimburse the applicable Purchaser for any losses suffered or incurred by
any Purchaser after the Sale Date which results from:

 

(a) Any material breach of a representation or warranty by Seller, or
non-fulfillment of any covenant or obligation of Seller, contained in this
Agreement;

 

(b) Any act, error or omission of Seller in servicing any of the Mortgage Loans,
including improper action or failure to act when required to do so;
provided, however, that the applicable Purchaser Indemnitee has taken all
reasonable and appropriate actions to mitigate any such losses, damages,
deficiencies, claims, causes of action or expenses, which such failure of
mitigation shall not relieve Seller of its indemnification obligations in
this Section 9.01 but may affect the amount of such obligation. Purchaser shall
notify Seller promptly notify Seller of the assertion of any claim under this
Section 9.01 (each, a “Claim”). Upon receipt of such notice of any such Claim,
Seller shall have the right to assume the defense of such Claim using counsel of
its choice reasonably satisfactory to the applicable Purchaser Indemnitee, but
may not enter into any settlement without the prior written consent of the
applicable Purchaser Indemnitee, which shall not be unreasonably withheld. A
Purchaser Indemnitee shall have the right to select separate counsel and to
otherwise separately defend itself at its own expense but shall not consent to
the entry of a judgment or enter into any settlement with respect to the Claim
without the prior written consent of Seller, which consent shall not be
unreasonably withheld. Any exercise of such rights by a Purchaser Indemnitee
shall not relieve Seller of its obligations and liabilities under
this Section 9.01 or any other provision of this Agreement. With respect to any
claim subject to indemnification under this Agreement, the applicable Purchaser
Indemnitee shall be required to cooperate in good faith with Seller to ensure
the proper and adequate defense of such Claim.

 



   7

 

 

Section 9.02 Indemnification by Purchaser.

 

Purchaser shall indemnify, defend and hold Seller, its affiliates and its and
their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Seller Indemnitees”) harmless from and shall
reimburse the applicable Seller Indemnitee for any Losses suffered or incurred
by any Seller Indemnitee which result from:

 

(a) Any material breach of a representation or warranty by Purchaser, or
non-fulfillment of any covenant or obligation of Purchaser contained in this
Agreement; and

 

(b) Litigation, proceedings, governmental investigations, orders, injunctions or
decrees, the basis for which occurred after the Sale Date, resulting from any of
the items described in Section 9.02(a) above; provided, however, that the
applicable Seller Indemnitee has taken all reasonable and appropriate actions to
mitigate any such losses, damages, deficiencies, claims, causes of action or
expenses, which such failure of mitigation shall not relieve Purchaser of its
indemnification obligations in this Section 9.02 but may affect the amount of
such obligation. Seller shall notify Purchaser promptly after receiving written
notice of the assertion of any litigation, proceedings, governmental
investigations, orders, injunctions, decrees or any third party claims subject
to indemnification under this Agreement (each, a “Claim”). Upon receipt of such
notice of a Claim, Purchaser shall have the right to assume the defense of such
Claim using counsel of its choice reasonably satisfactory to the applicable
Seller Indemnitee, but may not enter into any settlement without the prior
written consent of Purchaser, which shall not be unreasonably withheld. A Seller
Indemnitee shall have the right to select separate counsel and to otherwise
separately defend itself but shall not consent to the entry of a judgment or
enter into any settlement with respect to the Claim without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld. Any
exercise of such rights by a Seller Indemnitee shall not relieve Purchaser of
its obligations and liabilities under this Section 9.02 or any other provision
of this Agreement. With respect to any Claim subject to indemnification under
this Agreement, the applicable Seller Indemnitee shall be required to cooperate
in good faith with Purchaser to ensure the proper and adequate defense of such
Claim.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01 Costs and Expenses.

 

Except as otherwise provided herein, Purchaser and Seller shall each pay the
expenses incurred by it or its affiliates in connection with the transactions
contemplated hereby.

 

Section 10.02 Broker’s Fees.

 

Each party hereto represents and warrants to the other that it has made no
agreement to pay any finder’s, agent’s, broker’s or originator’s fee arising out
of or in connection with the subject matter of this Agreement. In the event
Purchaser has entered or enters into an agreement to pay any finder’s, agent’s,
broker’s, advisor’s or originator’s fee arising out of or in connection with the
subject matter of this Agreement, Purchaser shall be solely responsible for all
such fees. The parties hereto shall indemnify and hold each other harmless from
and against any such obligation or liability and any expense incurred in
investigating or defending (including reasonable attorneys’ fees) any claim
based upon the other party’s actions in connection with such obligation.

 



   8

 

 

Section 10.03 Survival of Representations and Warranties.

 

Each party hereto covenants and agrees that the representations and warranties
of the party made in this Agreement, and in any document delivered or to be
delivered pursuant hereto, shall survive the Sale Date.

 

Section 10.04 Notices.

 

All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid or by prepaid
overnight delivery service:

 

(a) If to Purchaser, to: James W. Korth, Trustee, 4022 South Douglas Road,
Miami, Florida 33133 or by email to jwkorth@jwkorth.com.

 

(b) If to Seller, to: Korth Direct Mortgage, 2937 SW 27th Avenue, Miami, Florida
33133 and by email to jwkorth@jwkorth.com or hkorth@jwkorth.com.

 

(c) If to Guarantor, to: James W. Korth, 4022 South Douglas Road, Miami, Florida
33133 or by email to jwkorth@jwkorth.com.

 

 

or to such other address as Purchaser, Seller, or Guarantor shall have specified
in writing to the other.

 

Section 10.05 Waivers.

 

Any of the Parties may, by written notice to the other Parties:

 

(a) Extend the time for the performance of any of the obligations or other
transactions of another Party; and

 

(b) Waive compliance with or performance of any of the terms, conditions,
covenants or obligations required to be complied with or performed by another
Party hereunder.

 

The waiver by a Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other subsequent breach.

 

Section 10.06 Entire Agreement; Amendment.

 

This Agreement constitutes the entire agreement among the Parties with respect
to the sale of the Servicing Fee Payments and supersedes all prior agreements
with respect thereto. This Agreement may be amended only in a written instrument
signed by each of the Parties.

 

Section 10.07 Binding Effect.

 

This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties and their successors and
assigns, any rights, obligations, remedies or liabilities.

 

Section 10.08 Headings.

 

Headings on the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.

 



   9

 

 

Section 10.09 Applicable Law; Venue and Jurisdiction .

 

This Agreement shall be construed in accordance with the laws of the Florida and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with the laws of the State of Florida, except to the
extent preempted by Federal law. This Agreement shall constitute a security
agreement under the laws of the State of Florida. In addition to any other
rights available under this Agreement or otherwise available at law or in equity
but subject to the terms hereof, Purchaser shall have all rights and remedies of
a secured party with respect to the Servicing Fee Payments under the laws of the
State of Florida and under any other applicable law to enforce the assignments
and security interests contained herein and, in addition, shall have the right,
subject to compliance with any mandatory requirements of applicable law and the
terms of this Agreement, to sell or apply any rights and other interests with
respect to the Payments assigned or pledged hereby in accordance with the terms
hereof at public and private sale in accordance with the terms of this
Agreement. The parties agree to waive trial by jury in the event of any dispute
under this Agreement. Venue and jurisdiction shall be any federal or state court
having appropriate jurisdiction in Palm Beach County, Florida .

 

Section 10.10 Counterparts.

 

This Agreement may be executed in counterparts, each of which, when so executed
and delivered, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.

 

Section 10.11 Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the rights of the parties hereto.

 

Section 10.12 Public Announcement.

 

No public release or statement concerning the subject matter of this Agreement
shall be made by either party without the express written consent and approval
of the other party, except as required by law or stock exchange rule.

 

Section 10.13 Assignment.

 

Seller may not assign, transfer, sell or subcontract all or any part of this
Agreement, any interest herein or any of Seller’s interest in the Payments other
than the interest sold hereby without the prior written consent of
Purchaser, provided  that any successor to Seller must assume Seller’s
obligations under this Agreement. Purchaser shall have the unrestricted right to
further assign, transfer, deliver, hypothecate, pledge, subdivide or otherwise
deal with the Payments or its rights under this Agreement on whatever terms
Purchaser shall determine.

 

Section 10.14 Third-Party Beneficiaries.

 

This Agreement does not and is not intended to confer any rights or remedies
upon any person or entity other than Purchaser, Seller, and Guarantor.

 

 

IN WITNESS WHEREOF, each of the undersigned parties to this Agreement has caused
this Agreement to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.

 



   10

 

 



PURCHASER         Revocable Intervivos Trust of Valerie W. Korth   By: James W.
Korth, Trustee         /s/ James W  Korth   James W. Korth, Trustee            
  SELLER         Korth Direct Mortgage LLC         /s/ James W  Korth   James W.
Korth, Chief Executive Officer               GUARANTOR         /s/ James
W  Korth   James W. Korth  



 

 

11



 



